Dismiss and Opinion Filed September 10, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00382-CV

                       RICARDO MERCADO CARBAJAL, Appellant
                                      V.
                        ACCC GENERAL AGENCY INC., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-09809

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       On June 29, 2015 Appellant, a pro se litigant, filed a deficient brief that was in violation

of the rules of appellate procedure. See TEX. R. APP. P. 38.1. This Court sent appellant a letter on

July 09, 2015, informing him that his brief was deficient. We instructed appellant to file, within

thirty days, an amended brief correcting the noted deficiencies. We cautioned appellant that

failure to file an amended brief correcting the deficiencies within the time specified may result in

dismissal of the appeal without further notice. After granting appellant an extension of time, he

filed an amended brief on August 25, 2015. The amended brief, however, failed to correct any of

the previously noted deficiencies.
       Pro se litigants are held to the same standard as licensed attorneys. See Strange v. Cont’l

Cas. Co., 126 S.W.3d 676, 677-78 (Tex. App.—Dallas 2004, pet. denied). On appeal, as at trial,

the pro se litigant must properly present his case. Id. A reviewing court must have proper

briefing in order to discharge its responsibility to review the appeal and make a decision that

disposes of the appeal one way or the other. See Bolling v. Farmers Branch Indep. Sch. Dist.,

315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.).

       We have given appellant an opportunity to correct his brief. Appellant’s amended brief is

one paragraph in length. He states he is appealing a default judgment. He asks for an opportunity

to defend himself at a fair trial. Appellant’s amended brief is wholly deficient in that it lacks,

among other things, the required statement of issues presented for review, a statement of facts

supported by record references, and a clear and concise argument with appropriate citations to

authorities and to the record. See TEX. R. APP. P. 38.1 (f) (g) & (i). Because appellant failed to

provide this Court with proper briefing, we dismiss the appeal. See TEX. R. APP. P. 42.3 (b), (c).




150382F.P05

                                                     /Carolyn Wright/____________________
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

RICARDO MERCADO CARBAJAL,                         On Appeal from the 68th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-14-09809.
No. 05-15-00382-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
ACCC GENERAL AGENCY INC.,                         participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee ACCC GENERAL AGENCY INC. recover its costs of
this appeal from appellant RICARDO MERCADO CARBAJAL.


Judgment entered September 10, 2015.




                                            –3–